Hart, J., (on rehearing). Counsel for appellants, in their brief on motion to rehear, claim that we did not take into consideration ¡a part of the church record in rendering our decision. The part to which they refer is the proceedings on Saturday before the second Sunday in May, 1912, which was the first meeting after the council rendered its decision. The record shows that the members of the church met for divine service, and that there was a call for the peace of the church; that it was stated that the church was not in peace; that there was a motion and a second that the church abide by the decision of the council and accept its advice; that the motion was carried; that there was then a motion and second that Wheeler be given a letter, .and that this motion did not carry. This was considered by us on our former opinion. The record in the case was very voluminous, and we did not deem it necessary to state the facts at length. The whole object of calling the council and asking its advice was to obtain a letter for Wheeler who had removed to the State of Oklahoma. So it will be seen that when the record is read together that the object of the proceeding was not accomplished, that is a letter was not given to Mr. Wheeler. That this was the object and purpose of the whole meeting is evidenced by the fact that that matter was again brought up at the July church meeting, and the church again refused to grant a letter to Mr. Wheeler. Even if we are mistaken in this, it can not be ¡said that appellees were in rebellion to the constituted church authorities because they did not vote to grant a letter to Mr. Wheeler, and that they were subject to expulsion from the church. A few of the members met, not at a regular church meeting, at the home of a private individual .and attempted to remove appellees from the church. Their whole action was irregular and without sanction of church authority. Appellee Little was the pastor of the church land he and the other trustees rightfully held charge of the church property. The court so\ held and ordered appellants to surrender possession of/ the property to appellees. The motion for rehearing will be denied.